 



Exhibit 10.13.5

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     This Amended and Restated Employment Agreement(“Agreement”), effective as
of the 22nd day of February 2005 (the “Effective Date”), is entered into by and
between Loren Picard (the “Executive”) and Redwood Trust, Inc., a Maryland
corporation (the “Company”).

     The Company desires to establish its right to the continued services of the
Executive, in the capacity, on the terms and conditions, and subject to the
rights of termination hereinafter set forth, and the Executive is willing to
accept such employment in such capacity, on such terms and conditions, and
subject to such rights of termination. As of the Effective Date, this Agreement
wholly supersedes the Employment Agreement between the Executive and the Company
that was effective as of March 21, 2001.

     In consideration of the mutual agreements hereinafter set forth, the
Executive and the Company have agreed and do hereby agree as follows:

     1. Employment As Vice President Of The Company. The Company does hereby
employ the Executive as Vice President of the Company, reporting to the Office
of the President of the Company (the “OOP”), or any successor organization
structure including the Chief Executive Officer and/or President of the Company.
The Executive does hereby accept and agree to such employment. The Executive’s
duties as Vice President shall be such executive and managerial duties as set
forth in Exhibit A attached hereto. The OOP may, from time to time, in its sole
discretion, modify, reassign and/or augment the Executive’s responsibilities,
subject to approval by the Board of Directors of the Company (the “Board”). Any
such modification, reassignment or augmentation of responsibilities shall be in
writing. The Executive shall devote such time, energy and skill to the
performance of his duties for the Company and for the benefit of the Company as
may be necessary or required for the effective conduct and operation of the
Company’s business. Furthermore, the Executive shall act only in good faith and
exercise due diligence and care in the performance of his duties to the Company
under this Agreement.

     2. Term Of Agreement. The term of this Agreement (the “Term”) shall
commence on the Effective Date and shall continue through December 31, 2007;
provided, however, that (i) on January 1, 2008 and each succeeding January 1,
the Term shall automatically be extended for one additional year unless, not
later than three months prior to any such January 1, either party shall have
given written notice to the other that it does not wish to extend the Term and
(ii) such one year extensions of the Term shall not occur on and after the
January 1 of the year in which the Executive will attain age sixty-five (65) but
instead the Term shall be extended only until the date of the Executive’s
sixty-fifth (65th) birthday.

1.



--------------------------------------------------------------------------------



 



     3. Compensation.

          (a) Base Salary. The Company shall pay the Executive, and the
Executive agrees to accept from the Company, in payment for his services to the
Company a base salary at the rate of $230,000 per year (“Base Salary”), payable
in equal biweekly installments or at such other time or times as the Executive
and Company shall agree. Base Salary shall be subject to such adjustments as the
Company and the Executive shall agree.

          (b) Performance Bonus — Board of Directors’ Discretion. The Executive
shall be eligible to receive an annual bonus. The Board in its discretion will
determine whether such annual bonus will be paid, the amount of such bonus and
its form of payment. The Executive’s target annual bonus amount is 75% of his
Base Salary (the “Target Bonus”). If the Board determines in its discretion that
the Executive’s performance meets or exceeds the criteria established by the
Board for the award of a Target Bonus, the Board may award the Executive the
Target Bonus or a higher amount. Likewise, if the Executive’s performance does
not meet said criteria, the Board may award a lesser amount, or no bonus may be
awarded. Unless otherwise provided in this Agreement, the Executive’s
eligibility to receive any bonus under this Section 3(b) shall be expressly
conditioned on, among other things, the Executive remaining employed with the
Company up through any designated distribution date set by the Board.

          (c) Equity Incentive Awards. Executive shall be eligible to receive
grants of equity-based long-term incentive awards, which may include options to
purchase Company stock and Company restricted stock contributions to Company’s
deferred compensation plan, or other Awards. Such awards shall be determined in
the discretion of the Board. In the event of a Change of Control (as defined in
Section 2(f) of the Redwood Trust, Inc. Executive Deferred Compensation Plan) in
which the surviving or acquiring corporation does not assume the Executive’s
outstanding stock options and equity-related awards (including options and
awards granted both before and after the Effective Date) or substitute similar
options and equity-related awards, such options and equity-related awards shall
immediately vest and become exercisable if the Executive’s service with the
Company has not terminated before the effective date of the Change of Control;
provided, however, that the foregoing provision shall only apply if the Company
is not the surviving corporation or if shares of the Company’s common stock are
converted into or exchanged for other securities or cash.

          (d) Annual Review. The Executive’s performance shall be reviewed at
least annually. The performance evaluations shall consider and assess the
Executive’s performance of his duties and responsibilities, the timely
accomplishment of existing performance objectives, his level of efficiency and
overall effectiveness and/or other factors or criteria that the Company, in its
sole discretion, may deem relevant. The frequency of performance evaluations may
vary depending upon, among other things, length of service, past performance,
changes in job duties or performance levels. The Board shall, at least annually,
review the Executive’s entire compensation package to determine whether it
continues to meet the Company’s compensation objectives.

2.



--------------------------------------------------------------------------------



 



Such annual review will include a determination of (i) whether to increase the
Base Salary in accordance with Section 3(a); (ii) the incentive performance
bonus to be awarded in accordance with Section 3(b); and (iii) the amount and
type of any equity awards granted in accordance with Section 3(c). Positive
performance evaluations do not guarantee salary increases or incentive bonuses.
Salary increases and incentive bonus awards are solely within the discretion of
the Board and may depend upon many factors other than the Executive’s
performance.

     4. Fringe Benefits. The Executive shall be entitled to participate in any
benefit programs adopted from time to time by the Company for the benefit of its
senior executive employees, and the Executive shall be entitled to receive such
other fringe benefits as may be granted to him from time to time by the Board.

          (a) Benefit Plans. The Executive shall be entitled to participate in
any benefit plans relating to stock options, stock purchases, pension, thrift,
profit sharing, life insurance, medical coverage, education, deferred
compensation, or other retirement or employee benefits available to other senior
executive employees of the Company, subject to any restrictions (including
waiting periods) specified in such plans and/or related individual agreements.
The Company shall make commercially reasonable efforts to obtain medical and
disability insurance, and such other forms of insurance as the Board shall from
time to time determine, for its senior executive employees.

          (b) Paid Time Off. The Executive shall be entitled to twenty-five
(25) days of paid time off (“PTO”) per calendar year consistent with the
Executive’s satisfactory performance of the duties set forth in Section 1 and in
accordance with Company policies regarding PTO; provided, however, that the
Executive may accrue up to a maximum of fifty (50) days of PTO. The Executive
may use PTO for any reason, including vacation, sick time, personal time and
family illness.

     5. Business Expenses. The Company shall reimburse the Executive for any and
all necessary, customary and usual expenses, properly receipted in accordance
with Company policies, incurred by Executive on behalf of the Company.

     6. Termination Of Executive’s Employment.

          (a) Death. If the Executive dies while employed by the Company, his
employment shall immediately terminate. The Company’s obligation to pay the
Executive’s Base Salary shall cease as of the date of the Executive’s death, and
any unpaid Base Salary shall be paid to the Executive’s estate. In addition,
within fifteen (15) days of the Executive’s death, the Company shall pay to the
Executive’s estate an incentive performance bonus based on Executive’s Target
Bonus then in effect, prorated for the number of days of employment completed by
the Executive during the year of his death. Executive’s beneficiaries or his
estate shall receive benefits in accordance with the Company’s retirement,
insurance and other applicable programs and plans then in effect. All stock
options or other equity-related awards, including restricted stock awards, shall
vest in full and, in the case of stock options, shall be

3.



--------------------------------------------------------------------------------



 



exercisable for such period as set forth in the applicable award agreement by
which such awards are evidenced.

          (b) Disability. If, as a result of the Executive’s incapacity due to
physical or mental illness (“Disability”), Executive shall have been absent from
the full-time performance of his duties with the Company for six (6) consecutive
months, and, within thirty (30) days after written notice is provided to him by
the Company, he shall not have returned to the full-time performance of his
duties, the Executive’s employment under this Agreement may be terminated by the
Company for Disability. During any period prior to such termination during which
the Executive is absent from the full-time performance of his duties with the
Company due to Disability, the Company shall continue to pay the Executive his
Base Salary at the rate in effect at the commencement of such period of
Disability. Subsequent to such termination, the Executive’s benefits shall be
determined under the Company’s retirement, insurance and other compensation
programs then in effect in accordance with the terms of such programs. In
addition, within fifteen (15) days of such termination, the Company shall pay to
the Executive an incentive performance bonus based on Executive’s Target Bonus
then in effect, prorated for the number of days of employment completed by the
Executive during the year in which his employment terminated. The Executive, the
Executive’s beneficiaries or his estate shall receive benefits in accordance
with the Company’s retirement, insurance and other applicable programs and plans
then in effect. All stock options or other equity-related awards, including
restricted stock awards, shall vest in full and, in the case of stock options,
shall be exercisable for such period as set forth in the applicable award
agreement by which such awards are evidenced.

          (c) Termination By The Company For Cause. The Company may terminate
the Executive’s employment under this Agreement for Cause, at any time prior to
expiration of the Term of the Agreement. For purposes of this Agreement, “Cause”
shall mean (i) the Executive’s material failure to substantially perform the
reasonable and lawful duties of his position for the Company, which failure
shall continue for thirty (30) days after notice thereof by the Company to the
Executive; (ii) acts or omissions constituting gross negligence, recklessness or
willful misconduct on the part of the Executive in respect of the performance of
his duties hereunder, his fiduciary obligations or otherwise relating to the
business of the Company; (iii) the habitual or repeated neglect of his duties by
Executive; (iv) the Executive’s conviction of a felony; (v) theft or
embezzlement, or attempted theft or embezzlement, of money or tangible or
intangible assets or property of the Company or its employees, customers,
clients, others having business relations with the Company.; (vi) any act of
moral turpitude by Executive injurious to the interest, property, operations,
business or reputation of the Company; or (vii) unauthorized use or disclosure
of trade secrets or confidential or proprietary information pertaining to
Company business. However, the termination of Executive’s employment shall not
be deemed to be for Cause unless and until there has been delivered to Executive
a copy of a resolution duly adopted by the Board (after reasonable notice is
provided to Executive and Executive is given an opportunity to be heard by the
Board), finding that, in the good faith opinion of the Board, Executive’s
conduct met the standard for termination for Cause.

4.



--------------------------------------------------------------------------------



 



     In the event of a termination under this Section 6(c), the Company will pay
only the portion of Base Salary or previously awarded bonus unpaid as of the
termination date. Fringe benefits which have accrued and/or vested on the
termination date will continue in effect according to their terms.

          (d) Termination By The Company Without Cause. The Company may
terminate Executive’s employment hereunder at any time without Cause upon
30 days written notice to Executive or pay in lieu thereof. In the event of a
termination under this Section 6(d), the Executive shall be entitled to the
benefits set forth in Section 7.

          (e) Termination By The Executive For Good Reason. The Executive shall
have the right to terminate this Agreement for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence, without the Executive’s
express written consent, of any one or more of the following events:

               (i) A significant reduction in Executive’s responsibilities or
title;

               (ii) A reduction in the Executive’s Base Salary or a material
reduction by the Company in the value of the Executive’s total compensation
package (salary, bonus opportunity, equity incentive award opportunity and
benefits) if such a reduction is not made in proportion to an across-the-board
reduction for all senior executives of the Company and a Change of Control (as
defined in Section 2(f) of the Redwood Trust, Inc. Executive Deferred
Compensation Plan) has not occurred;

               (iii) The relocation of the Executive’s principal Company office
to a location more than twenty-five (25) miles from its location as of the
Effective Date, except for required travel on the Company’s business to the
extent necessary to fulfill the Executive’s obligations under Section 1;

               (iv) A failure at any time to renew this Agreement for successive
one-year periods pursuant to Section 2;

               (v) The complete liquidation of the Company; or

               (vi) In the event of a merger, consolidation, transfer, or
closing of a sale of all or substantially all the assets of the Company with or
to any other individual or entity, the failure of the Company’s successor to
affirmatively adopt this Agreement or to otherwise comply with its obligations
pursuant to Section 13 below.

     In the event of a termination under this Section 6(e), the Executive shall
be entitled to the benefits set forth in Section 7.

          (f) Termination By The Executive Without Good Reason. The Executive
may at any time during the Term terminate his employment hereunder for any
reason or no reason by giving the Company notice in writing not less than one
hundred twenty (120) days in advance of such termination. The Executive shall
have no further obligations to the Company after the effective date of
termination, as set forth in the

5.



--------------------------------------------------------------------------------



 



notice. In the event of a termination by the Executive under this Section 6(f),
the Company will pay only the portion of Base Salary or previously awarded bonus
unpaid as of the termination date. Fringe benefits which have accrued and/or
vested on the termination date will continue in effect according to their terms.

     7. Compensation Upon Termination By The Company Without Cause Or By The
Executive For Good Reason.

          (a) If the Executive’s employment shall be terminated by the Company
without Cause or by the Executive for Good Reason, the Executive shall be
entitled to the following benefits:

               (i) Payment of Unpaid Base Salary. The Company shall immediately
pay the Executive any portion of the Executive’s Base Salary through the date of
termination or previously awarded bonus not paid prior to the termination date.

               (ii) Payment of Bonus. Within fifteen (15) days of such
termination, the Company shall pay to the Executive his Target Bonus pursuant to
Section 3(b), prorated for the number of days of employment completed by the
Executive during the year in which his employment terminated.

               (iii) Severance Payment. The Company shall provide the Executive
the following: (x) an amount equal to one (1) times Executive’s Base Salary as
in effect immediately prior to his termination; (y) an amount equal to one
(1) times the Target Bonus amount in effect immediately prior to his
termination; and (z) with respect to options granted on or before December 31,
2002, the sum of the Dividend Equivalent Rights payments (as defined in the
applicable award agreement by which any such Dividend Equivalent Rights were
granted) that would have been payable to Executive over the one (1) year period
following his termination had he remained employed (taking into consideration
the term of options and Dividend Equivalent Rights and assuming that the options
are fully vested and remain unexercised). Payments pursuant to this Section with
respect to options granted after December 31, 2002 will be calculated in the
same manner, unless such options provide a different formula for Dividend
Equivalent Rights payments if Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason, in which case the
Dividend Equivalent Rights payments shall be governed by the terms of such
options. The quarterly dividend per share rate that shall be used in this
calculation is the higher of (I) one-fourth (25%) of the sum of common stock
dividends declared per common share in the twelve (12) months prior to the
termination date, and (II) one-twelfth (8.333%) of the sum of common stock
dividends declared per common share in the thirty-six (36) months prior to the
termination date. The amounts set forth in this Section 7(a)(iii)(x),
7(a)(iii)(y) and 7(a)(iii)(z) shall be payable fifty percent (50%) within
fifteen (15) days after the termination date, and the remaining fifty percent
(50%) shall be payable in twelve (12) equal monthly installments beginning on
the date fifteen (15) days after the termination date and continuing on that
same day of each of the eleven (11) months thereafter.

6.



--------------------------------------------------------------------------------



 



               (iv) Stock Options and Other Equity-Related Awards. All stock
options and other equity-related awards, including restricted stock awards, held
by the Executive as of the termination date, shall vest in full and, in the case
of stock options, shall be exercisable for such period as set forth in the
applicable award agreements by which such awards are evidenced.

               (v) Continuation of Fringe Benefits. For the twelve (12) month
period following the termination of the Executive’s employment, the Company
shall continue to provide the Executive with all life insurance, disability
insurance and medical coverage fringe benefits set forth in Section 4 as if the
Executive’s employment under the Agreement had not been terminated; provided,
however, that such life insurance, disability insurance and medical coverage
shall cease as of the date the Executive receives such coverage from a
subsequent employer. No provision of this Agreement will affect the continuation
coverage rules under Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), except that the Company’s payment, if any, of applicable insurance
premiums will be credited as payment by the Executive for purposes of the
Executive’s payment required under COBRA. Therefore, the period during which the
Executive may elect to continue the Company’s medical plan coverage at the
Executive’s own expense under COBRA, the length of time during which COBRA
coverage will be made available to the Executive, and all other rights and
obligations of the Executive under COBRA (except the obligation to pay insurance
premiums that the Company pays) will be applied in the same manner that such
rules would apply in the absence of this Agreement. For purposes of this
Section 7(a)(v), (A) references to COBRA shall be deemed to refer also to
analogous provisions of state law and (B) any applicable insurance premiums that
are paid by the Company shall not include any amounts payable by the Executive
under an Internal Revenue Code Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of the Executive.

               (vi) Excise Tax Gross-Up. In the event that the Executive becomes
entitled to the payments and benefits provided under the provisions of this
Section 7 (“Payments and Benefits”), and if any of the Payments and Benefits
will be subject to any excise tax imposed under Section 4999 of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”), or successor
sections thereto (“Excise Tax”), the Company shall pay to or for the benefit of
the Executive an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Executive, after deduction of any Excise Tax on the
Payments and Benefits and any federal, state and local income tax and Excise Tax
upon the payments provided for under this Section 7(a)(vi), shall be equal to
the amount of the Payments and Benefits. For purposes of determining whether any
of the Payments and Benefits will be subject to the Excise Tax and the amount of
such Excise Tax, (i) any other payments or benefits received or to be received
by the Executive that are contingent on a transaction described in
Section 280G(b)(2)(A)(i) of the Code or on an event, including (without
limitation) a termination of the Executive’s employment that is materially
related to such a transaction (whether pursuant to the terms of this Agreement
or any other plan, arrangement or agreement with the Company, any person whose
actions result in such a transaction, or any person affiliated with the Company
or such person) shall be treated as “parachute payments”

7.



--------------------------------------------------------------------------------



 



within the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless, in the opinion of tax counsel selected by
the Company and reasonably acceptable to the Executive, such other payments or
benefits (in whole or in part) do not constitute parachute payments, including
by reason of Section 280G(b)(4)(A) of the Code, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the Base Amount (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax; (ii) the amount of the Payments and Benefits which shall be treated
as subject to the Excise Tax shall be equal to the lesser of (A) the total
amount of the Payments and Benefits or (B) the amount of excess parachute
payments within the meaning of Section 280G(b)(1) of the Code (after applying
clause (i), above); and (iii) the value of any non-cash benefits or any deferred
payment or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of the Executive’s residence on the termination date of
employment, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes based on the marginal rate
referenced above. In the event that the Excise Tax is subsequently determined to
be less than the amount taken into account hereunder at the termination date,
the Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income tax
imposed on the Gross-Up Payment being repaid by the Executive to the extent that
such repayment results in a reduction in Excise Tax and/or a federal, state or
local income tax deduction) plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise
Tax is determined to exceed the amount taken into account hereunder at the time
of the termination of the Executive’s employment (including by reason of any
payment, the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess, but only to the extent that such
interest, penalties or additions would not have been reduced by prompt payment
by the Executive to the appropriate tax authority of the Gross-Up Payments
previously received) at the time that the amount of such excess is finally
determined. The Executive and the Company shall each reasonably cooperate with
the other in connection with any administrative or judicial proceedings
concerning the existence or amount of liability for Excise Tax with respect to
the Payments and Benefits.

          (b) No Mitigation Required; No Other Entitlement To Benefits Under
Agreement. The Executive shall not be required in any way to mitigate the

8.



--------------------------------------------------------------------------------



 



amount of any payment provided for in this Section 7, including, without
limitation, by seeking other employment, nor shall the amount of any payment
provided for in this Section 7 be reduced by any compensation earned by the
Executive as the result of employment with another employer after the
termination date of employment, or otherwise. Except as set forth in this
Section 7, following a termination governed by this Section 7, the Executive
shall not be entitled to any other compensation or benefits set forth in this
Agreement, except as may be separately negotiated by the parties and approved
the Board in writing in conjunction with the termination of Executive’s
employment under this Section 7.

          (c) Release Agreement. As a condition of receiving any of the payments
and benefits set forth in this Section 7, the Executive shall be required to
execute a mutual release agreement in the form attached hereto as Exhibit C or
Exhibit D, as appropriate, and such release agreement must have become effective
in accordance with its terms. The Company, in its sole discretion, may modify
the term of the required release agreement to comply with applicable state law
and may incorporate the required release agreement into a termination agreement
or other agreement with the Executive.

     8. Disputes Relating To Executive’s Termination Of Employment For Good
Reason. If the Executive resigns his employment with the Company alleging in
good faith as the basis for such resignation “Good Reason” as defined in
Section 6(e), and if the Company then disputes the Executive’s right to the
payment of benefits under Section 7, the Company shall continue to pay the
Executive the full compensation (including, without limitation, his Base Salary)
in effect at the date the Executive provided written notice of such resignation,
and the Company shall continue the Executive as a participant in all
compensation, benefit and insurance plans in which the Executive was then a
participant, until the earlier of the expiration of the Term or the date the
dispute is finally resolved, either by mutual written agreement of the parties
or by application of the provisions of Section 11. For the purposes of this
Section 8, the Company shall bear the burden of proving that the grounds for the
Executive’s resignation do not fall within the scope of Section 6(e), and there
shall be a rebuttable presumption that the Executive alleged such grounds in
good faith.

     9. Noncompetition Provisions.

          (a) Noncompetition. The Executive agrees that during the Term prior to
any termination of his employment hereunder, he will not, directly or
indirectly, without the prior written consent of a majority of the non-employee
members of the Board, manage, operate, join, control, participate in, or be
connected as a stockholder (other than as a holder of shares publicly traded on
a stock exchange or the NASDAQ National Market System), partner, or other equity
holder with, or as an officer, director or employee of, any real estate
investment organization whose business strategy is competitive with that of the
Company, as determined by a majority of the non-employee members of the Board.
It is further expressly agreed that the Company will or would suffer irreparable
injury if the Executive were to compete with the Company or any subsidiary or
affiliate of the Company in violation of this Agreement and that the

9.



--------------------------------------------------------------------------------



 



Company would by reason of such competition be entitled to injunctive relief in
a court of appropriate jurisdiction, and the Executive further consents and
stipulates to the entry of such injunctive relief in such a court prohibiting
the Executive from competing with the Company or any subsidiary or affiliate of
the Company, in the areas of business set forth above, in violation of this
Agreement.

          (b) Duty To Avoid Conflict Of Interest. During his employment by the
Company, Executive agrees not to engage or participate in, directly or
indirectly, any activities in conflict with the best interests of the Company.
The Company shall be the final decision-maker with regard to any conflict of
interest issue.

          (c) Right To Company Materials. The Executive agrees that all styles,
designs, lists, materials, books, files, reports, correspondence, records, and
other documents (“Company Materials”) used, prepared, or made available to the
Executive shall be and shall remain the property of the Company. Upon the
termination of employment or the expiration of this Agreement, the Executive
shall immediately return to the Company all Company Materials, and the Executive
shall not make or retain any copies thereof.

          (d) Nonsolicitation. The Executive promises and agrees that he will
not directly or indirectly solicit any of the Company’s employees to work for
any competing real estate investment organization as determined under Section
9(a) for a period of one (1) year following the occurrence of any event
entitling the Executive to payments and benefits, provided the Company makes all
such payments when due according to the provisions of herein.

          (e) Confidential And Proprietary Information.

               (1) It is hereby acknowledged that Executive has and shall gain
knowledge of trade secrets and confidential information owned by or related to
the Company and/or its affiliates including but not limited to the following:
(i) the names, lists, buying habits and practices of customers, clients or
vendors, (ii) marketing and related information, (iii) relationships with the
persons or entities with whom or with which the Company has contracted,
(iv) products, designs, software, developments, improvements and methods of
operation, (v) financial condition, profit performance and financial
requirements, (vi) the compensation paid to employees, (vii) business plans and
the information contained therein, and (viii) all other confidential information
of, about or concerning the Company, the manner of operation of the Company and
other confidential data of any kind, nature or description relating to the
Company (collectively, the “Confidential Information”). Confidential Information
does not include information which (ix) is or becomes generally available to the
public other than as a result of a disclosure by Executive; or (x) becomes
available to Executive on a non-confidential basis after the termination or
expiration of Executive’s obligations under this Agreement from a source other
than the Company, provided that such source is not bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Company or any other party with respect to such
information; or (xi) is independently developed after the termination or
expiration of Executive’s obligations

10.



--------------------------------------------------------------------------------



 



under this agreement without reference to the Confidential Information, provided
such independent development can reasonably be proven by Executive by written
records.

               (2) The parties hereby acknowledge that the Confidential
Information constitutes important, unique, material and confidential trade
secrets which affect the successful activities of the Company, and constitute a
substantial part of the assets and goodwill of the Company. In view of the
foregoing, Executive agrees that he will not at any time whether during or after
the term of this Agreement, except as required in the course of Executive’s
employment by Company and at its direction and for its sole benefit, in any
fashion, form or manner, directly or indirectly (i) use or divulge, disclose,
communicate or provide or permit access to any person, firm, partnership,
corporation or other entity, any Confidential Information of any kind, nature or
description, or (ii) remove from Company’s premises any notes or records
relating thereto, or copies or facsimiles thereof (whether made by electronic,
electrical, magnetic, optical, laser, acoustic or other means).

               (3) Promptly upon the request of Company, and immediately upon
the termination of Executive’s employment, Executive shall not transfer to any
third person and shall deliver to Company all Confidential Information, and
other property belonging to the Company, including all copies thereof, in the
possession or under the control of the Executive.

               (4) Executive represents that the performance of all the terms of
this Agreement will not conflict with, and will not breach, any other invention
assignment agreement, confidentiality agreement, employment agreement or
non-competition agreement to which Executive is or has been a party. To the
extent that Executive has confidential information or materials of any former
employer, Executive acknowledges that the Company has directed Executive to not
disclose such confidential information or materials to the Company or any of its
employees, and that the Company prohibits Executive from using said confidential
information or materials in any work that Executive may perform for the Company.
Executive agrees that Executive will not bring with Executive to the Company,
and will not use or disclose any confidential, proprietary information, or trade
secrets acquired by Executive prior to his employment with the Company.
Executive will not disclose to the Company or any of its employees, or induce
the Company or any of its employees to use, any confidential or proprietary
information or material belonging to any previous employers or others, nor will
Executive bring to the Company or use in connection with Executive’s work for
the Company copies of any software, computer files, or any other copyrighted or
trademarked materials except those owned by or licensed to the Company.
Executive represents that he is not a party to any other agreement that will
interfere with his full compliance with this Agreement. Executive further agrees
not to enter into any agreement, whether written or oral, in conflict with the
provisions of this Agreement.

          (f) Inventions. Any and all inventions, discoveries or improvements
that Executive has conceived or made or may conceive or make during the period
of employment relating to or in any way pertaining to or connected with the
systems, products, computer programs, software, apparatus or methods employed,
manufactured

11.



--------------------------------------------------------------------------------



 



or constructed by the Company or to systems, products, apparatus or methods with
respect to which the Company engages in, requests or anticipates research or
development, shall be promptly and fully disclosed and described by Executive to
the Company and shall be the sole and exclusive property of the Company, and
Executive shall assign, and hereby does assign to the Company Executive’s entire
right, title and interest in and to all such inventions, discoveries or
improvements as well as any modifications or improvements thereto that may be
made. The parties agree that any inventions, discoveries or ideas that Executive
has created or possesses prior to his employment by the Company are specified in
Exhibit B attached to this Agreement and will not be considered to be the
property of the Company.

          The obligations outlined in this Section 9(f), except for the
requirements as to disclosure, do not apply to any invention that qualifies
fully under California Labor Code Section 2870 or to any rights Executive may
have acquired in connection with an invention, discovery or improvement that was
developed entirely on Executive’s own time for which no equipment, supplies,
facilities or trade secret information of the Company was used and (a) that does
not relate directly or indirectly to the business of the Company or to the
Company’s actual or demonstrable anticipated research or development, or
(b) that does not result from any work performed by Executive for the Company.

          (g) Maryland Law. The Executive agrees, in accordance with Maryland
law, to first offer to the Company corporate opportunities learned of solely as
a result of his service as an officer of the Company.

          (h) Breach. It is expressly agreed that each breach of this Section 9
is a distinct and material breach of this Agreement and that solely a monetary
remedy would be inadequate, impracticable and extremely difficult to prove, and
that each such breach would cause the Company irreparable harm. It is further
agreed that, in addition to any and all remedies available at law or equity
(including money damages), either party shall be entitled to temporary and
permanent injunctive relief to enforce the provisions of this Section, without
the necessity of proving actual damages. It is further agreed that either party
shall be entitled to seek such equitable relief in any forum, including a court
of law, notwithstanding the provisions of Section 11. Either party may pursue
any of the remedies described herein concurrently or consecutively in any order
as to any such breach or violation, and the pursuit of one of such remedies at
any time will not be deemed an election of remedies or waiver of the right to
pursue any of the other such remedies. Any breach of this Section 9 shall
immediately terminate any obligations by the Company to provide Executive with
severance and continued benefits pursuant to Section 6 or 7 of this Agreement.

          (i) Unenforceability. Should any portion of this Section 9 be deemed
unenforceable because of its scope, duration or effect, and only in such event,
then the parties expressly consent and agree to such limitation on scope,
duration or effect as may be finally adjudicated as enforceable, to give this
Section 9 its maximum permissible scope, duration and effect

12.



--------------------------------------------------------------------------------



 



     10. Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by fax or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three (3) days after mailing or twenty-four (24) hours after transmission
of a fax to the respective persons named below:

         

      If to the Company:

      Redwood Trust, Inc.

      Attn: Doug Hansen

      President

      One Belvedere Place, Suite 300

      Mill Valley, CA 94941

      Phone: (415) 389-7373

      Fax: (415) 381-1773
 
       

  If to the Executive:   Loren Picard

      Vice President

      Redwood Trust, Inc.

      One Belvedere Place, Suite 300

      Mill Valley, CA 94941

      Phone: (415) 389-7373

      Fax: (415) 381-1773

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

     11. Resolution of Disputes. To ensure the rapid and economical resolution
of disputes that may arise in connection with the Executive’s employment with
the Company, the Executive and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, the
Executive’s employment, or the termination of the Executive’s employment
(“Arbitrable Claims”) shall be submitted to confidential mediation in San
Francisco, California conducted by a mutually agreeable mediator from Judicial
Arbitration and Mediation Services (“JAMS”) or its successor, and the cost of
JAMS’ mediation fees shall be paid by the Company. In the event that mediation
is unsuccessful in resolving the Arbitrable Claims, the Arbitrable Claims shall
be resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Francisco, California conducted by JAMS or its
successor, under the then applicable rules of JAMS. The Executive acknowledges
that by agreeing to this arbitration procedure, both the Executive and the
Company waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding. The arbitrator shall: (a) have the authority
to compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that the Executive or the Company would be entitled to
seek in a court of law, including, without limitation, the award of attorneys’

13.



--------------------------------------------------------------------------------



 



fees based on a determination of the extent to which each party has prevailed as
to the material issues raised in determination of the dispute. The Company shall
pay all JAMS’ arbitration fees in excess of those which would be required if the
dispute were decided in a court of law. Nothing in this Agreement is intended to
prevent either the Executive or the Company from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such mediation
or arbitration.

     12. Termination Of Prior Agreements. This Agreement terminates and
supersedes any and all prior agreements and understandings between the parties
with respect to employment or with respect to the compensation of the Executive
by the Company.

     13. Assignment Successors. This Agreement is personal in its nature, and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided,
however, that, in the event of the merger, consolidation, transfer, or sale of
all or substantially all of the assets of the Company with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.

     14. Governing Law. This Agreement and the legal relations thus created
between the parties hereto shall be governed by and construed under and in
accordance with the laws of the State of California.

     15. Entire Agreement; Headings. This Agreement embodies the entire
agreement of the parties with respect to the subject matter hereof, excluding
the plans and programs under which compensation and benefits are provided
pursuant to Sections 3 and 4 hereof to the extent such plans and programs are
not inconsistent with this Agreement, and may be modified only in writing.
Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

     16. Waiver; Modification. Failure to insist upon strict compliance with any
of the terms, covenants, or conditions hereof shall not be deemed a waiver of
such term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.

     17. Severability. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any statute or
public policy, only the portions of this Agreement that violate such statute or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this

14.



--------------------------------------------------------------------------------



 



Agreement shall modify the stricken terms as narrowly as possible to give as
much effect as possible to the intentions of the parties under this Agreement.

     18. Indemnification. The Company shall indemnify and hold Executive
harmless to the maximum extent permitted by Section 2-418 of the Maryland
General Corporations Law or its successor statute, or if greater, by the
Company’s Bylaws, by any applicable resolution of the Board or by the terms
providing the most extensive indemnification contained in any written agreement
between the Company and any director or officer of the Company. The Company
shall make Executive a named beneficiary under all director and officer
liability policies maintained by the Company from time to time for the benefit
of its directors and officers, entitled to all benefits provided thereunder to
persons serving in a comparable role as an officer of the Company.

     19. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

     20. Successor Sections. References herein to sections or rules of the Code
or the Securities Exchange Act of 1934, as amended, shall be deemed to include
any successor sections or rules.

     In Witness Whereof, the Company has caused this Agreement to be executed by
its duly authorized officer, and the Executive has hereunto signed this
Agreement, as of the Effective Date.

     

  Redwood Trust, Inc.

                  By:   /s/ Douglas B. Hansen       Douglas B. Hansen
President     /s/ Loren Picard     Loren Picard  

15.



--------------------------------------------------------------------------------



 



Exhibit A

ESSENTIAL RESPONSIBILITIES

[OMITTED]

 



--------------------------------------------------------------------------------



 



Exhibit B

PRIOR INVENTIONS

[OMITTED]

 



--------------------------------------------------------------------------------



 



Individual Termination

Exhibit C

RELEASE AGREEMENT

     Except as otherwise set forth in this Release Agreement or in Sections 7
and 18 of the Amended and Restated Employment Agreement between Loren Picard and
Redwood Trust, Inc., Loren Picard (“Executive”) hereby generally and completely
releases the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time prior to
and including the date Executive signs this Release Agreement. The Company, its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns, hereby releases Executive and his heirs, executors, successors and
assigns, from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring at any time prior to and including the date the Company
signs this Release Agreement. This general mutual release includes, but is not
limited to: (A) all claims arising out of or in any way related to Executive’s
employment with the Company or the termination of that employment; (B) all
claims related to Executive’s compensation or benefits from the Company,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company; (C) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(D) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (E) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended);
provided, however, that nothing in this paragraph shall be construed in any way
to release the Company from its obligation to indemnify Executive pursuant to
agreement, the Company’s bylaws or binding resolutions, or applicable law.

     Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA, and that the consideration
given under his Employment Agreement with the Company for the waiver and release
in the preceding paragraph hereof is in addition to anything of value to which
he was already entitled. Executive further acknowledges that he has been advised
by this writing, as required by the ADEA, that: (A) this waiver and release does
not apply to any rights or claims that may arise after the date Executive signs
this Release Agreement; (B) Executive should consult with an attorney prior to
signing this Release Agreement (although Executive may choose voluntarily not do
so); (C) Executive has twenty-one

1.



--------------------------------------------------------------------------------



 



Individual Termination

     (21) days to consider this Release Agreement (although Executive may choose
voluntarily to sign this Release Agreement earlier); (D) Executive has seven
(7) days following the date that he signs this Release Agreement to revoke the
Release Agreement by providing written notice to an officer of the Company; and
(E) this Release Agreement shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after Executive
signs this Release Agreement.

     Both Executive and the Company acknowledge that each has read and
understands Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.” Both
Executive and the Company hereby expressly waive and relinquish all rights and
benefits under that section and any law of any jurisdiction of similar effect
with respect to each party’s release of any claims hereunder.

     

Executive  
 
   

Name:  

   

Date:  

   
 
   

Company  
 
   

Name:  

   

Date:  

   

2.



--------------------------------------------------------------------------------



 



Group Termination

Exhibit D

RELEASE AGREEMENT

     Except as otherwise set forth in this Release Agreement or in Sections 7
and 18 of the Amended and Restated Employment Agreement between Loren Picard and
Redwood Trust, Inc., Loren Picard (“Executive”) hereby generally and completely
releases the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time prior to
and including the date Executive signs this Release Agreement. The Company, its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns, hereby releases Executive and his heirs, executors, successors and
assigns, from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring at any time prior to and including the date the Company
signs this Release Agreement. This general mutual release includes, but is not
limited to: (A) all claims arising out of or in any way related to Executive’s
employment with the Company or the termination of that employment; (B) all
claims related to Executive’s compensation or benefits from the Company,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company; (C) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(D) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (E) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended);
provided, however, that nothing in this paragraph shall be construed in any way
to release the Company from its obligation to indemnify Executive pursuant to
agreement, the Company’s bylaws or binding resolutions, or applicable law.

     Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA, and that the consideration
given under his Employment Agreement with the Company for the waiver and release
in the preceding paragraph hereof is in addition to anything of value to which
he was already entitled. Executive further acknowledges that he has been advised
by this writing, as required by the ADEA, that: (A) this waiver and release does
not apply to any rights or claims that may arise after the date Executive signs
this Release Agreement; (B) Executive should consult with an attorney prior to
signing this Release Agreement (although Executive may choose voluntarily not do
so); (C) Executive has forty-five (45) days to consider this Release Agreement
(although he may choose voluntarily to sign

1.



--------------------------------------------------------------------------------



 



Group Termination

this Release Agreement earlier); (D) Executive has seven (7) days following the
date that he signs this Release Agreement to revoke the Release Agreement by
providing written notice to an officer of the Company; (E) this Release
Agreement shall not be effective until the date upon which the revocation period
has expired, which shall be the eighth day after Executive signs this Release
Agreement; and (F) Executive has received with this Release Agreement a detailed
list of the job titles and ages of all employees who were terminated in this
group termination and the ages of all employees of the Company in the same job
classification or organizational unit who were not terminated.

     Both the Executive and the Company acknowledge that each has read and
understands Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.” Both
the Executive and the Company hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to each party’s release of any claims hereunder.

     

Executive  
 
   

Name:  

   

Date:  

   
 
   

Company  
 
   

Name:  

   

Date:  

   

2.